Citation Nr: 0426425	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
conductive deafness in the right ear.

2.  Entitlement to an increased (compensable) rating for non-
suppurative otitis media of the right ear.

3.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeals on 
appeal from separate rating decisions by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2002, the RO 
denied increased (compensable) ratings for non-suppurative 
otitis media and allergic rhinitis.  A January 2003 RO rating 
decision denied an increased (compensable) rating for 
conductive deafness in the right ear.

The claim of entitlement for an increased (compensable) 
rating for conductive deafness in the right ear will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's service connected otitis media is 
manifested by infrequent and transient episodes of 
suppurative process absent evidence of aural polyps.  

2.  The veteran's service connected allergic rhinitis is 
manifested by early morning stuffiness, some interference 
with breathing and sneezing episodes with objective evidence 
of hypertrophic turbinates, but no obstruction of breathing 
in either nasal passage exceeding 50 percent nor evidence of 
polyps.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for otitis 
media of the right ear have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.87, 
Diagnostic Code 6200 (2003).

2.  The criteria for a compensable evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.97, Diagnostic Code 
6522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The veteran claims entitlement to increased (compensable) 
ratings for his service connected disabilities.  Initially, 
the Board notes that the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000 are applicable to the case at 
hand.  In pertinent part, this law redefined VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the veteran filed his claim for an increased 
rating for service connected otitis media and allergic 
rhinitis by means of a VA Form 21-4138 filing received 
December 2001.  He was provided a VCAA letter for these 
claims on April 24, 2002 which is prior to the initial 
determination in August 2002.  Accordingly, the Board finds 
no defect with respect to the timing aspect of the VCAA 
letter.

The VCAA letter provided to the veteran on April 24, 2002, as 
well as an additional VCAA letter provided on October 4, 
2002, advised the veteran of the types of evidence and 
information deemed necessary to substantiate his claims as 
well as the relative duties on the part of VA and himself in 
developing the claims.  These letters included sections 
entitled "What Must the Evidence Show To Establish 
Entitlement To The Benefit You Want," "What Information or 
Evidence Do We Still Need from You," "What Can You Do To 
Help With Your Claim," "When And Where Do You Send The 
Information Or Evidence," "What is VA's Duty To Assist You 
To Obtain Evidence For Your Claim," "Our Pledge," "How 
Long It Will Take," and "Do You Have Questions Or Need 
Assistance."  The RO also advised the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."

Throughout the appeal, the RO has provided the veteran a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOC's) which have periodically advised him of the 
legal standards applicable to the claims, the evidence 
reviewed, and the Reasons and Bases for denying his claims.  
Based upon the above, the Board finds that the content 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claims.  
In this case, the service medical records were associated 
with the claims folder and the RO has obtained all available 
VA and private clinic records identified by the veteran as 
relevant to his claims on appeal.  There are no outstanding 
requests to obtain any other relevant records that are both 
identified and available.  VA has provided the veteran VA 
examinations as necessary to substantiate his claims.  The 
Board has reviewed those examination reports, and finds them 
adequate for rating purposes.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.

II.  Factual Summary

The veteran served on active duty from September 1953 to 
September 1955.  Briefly summarized, he received treatment 
for otitis media of the right ear with a ruptured tympanic 
membrane and loss of right ear hearing to whispered and 
spoken voice.  He also received treatment for mild rhinitis.  
He had a post-service VA admission in September 1956 due to 
chronic sinusitis and nasal allergy.  VA ear and nose (ENT) 
examination in May 1957 was significant for a superior 
marginal perforation of the right tympanic membrane with a 
slight amount of non-purulent discharge, decreased right ear 
hearing acuity, pale edema of the intranasal structures, and 
normal sinus x-rays.  He was given diagnoses of chronic 
suppurative otitis media of the right ear with secondary 
conductive deafness of the right ear, and allergic rhinitis.

An RO rating decision dated June 1957 granted service 
connection for chronic suppurative otitis media and assigned 
an initial 10 percent evaluation.  The RO also granted 
service connection for conductive deafness of the right ear 
and allergic rhinitis with non-compensable ratings assigned.

In pertinent part, a November 1960 RO rating decision reduced 
the evaluation for otitis media to a non-compensable rating 
based on results from an October 1960 VA examination report 
indicating that the otitis media condition was non-disabling 
and an entirely curable condition.

In pertinent part, a VA clinic record in June 1996 indicated 
a diagnosis of right external otitis with an erythematous, 
purulent canal.  A November 1998 clinic record reflected 
treatment for external otitis of both ears.  In March 1999, 
there was a notation to clear both his ear canals.  

VA examination in December 1999 recorded the veteran's 
complaint of nasal congestion with drainage only occurring in 
the morning, affecting the right nostril more than the left.  
He indicated that this condition interfered with his 
breathing.  He described having thick mucus in the morning, 
but did not describe a purulent discharge.  Other symptoms 
included decreased hearing, dizziness and draining ears.  His 
treatment included nose drops given by his private physician 
as well as Vicks ointment for his nostrils.  He did not 
reference allergic episodes, and denied dyspnea, speech 
impairment and periods of incapacitation.  Physical 
examination revealed a hypertrophic left inferior turbinate 
but otherwise normal mucosa.  There was no tenderness, 
purulent discharge or crusting.  He was given a diagnosis of 
normal nasal examination except for hypertrophic left 
inferior turbinate.

Subsequent VA clinic records include a December 2001 head, 
eyes, ears, nose and throat (HEENT) examination which noted a 
clean auditory canal with intact membrane as well as a normal 
nasal septum with pink mucosa and no discharges observed.  

A June 2002 physical examination by Dr. German Gonzalez Yanes 
noted abnormal examinations of the nasal cavity and ears 
without further delineation.  There was a notation of "no 
evidence of infection" of both ears (AU).

On VA ear disease examination in August 2002, the veteran 
claimed having frequent right ear infections with drainage.  
External and otoscopic examination was negative for auricle 
deformity nor edema, scaling or discharge of the external 
canal.  His tympanic membrane and tympanum were deemed 
normal.  His mastoids were negative for discharge or 
cholesteatoma, and the examiner found no evidence of any 
infection in the external, middle or inner ear.  He was given 
a diagnosis of normal ear exam.

VA audiology examination in December 2002 recorded the 
veteran's history of suppurative otitis media as recently as 
five months previously.  

In August 2003, the veteran appeared and testified before the 
RO.  He reported episodes of earache and suppurative process 
of the right ear.  He self treated these episodes with 
eardrops and antibiotics, and his symptoms had resolved by 
the time he reported for his doctor appointments.  He 
otherwise described the frequency of his symptoms as "once 
in a while" and exacerbated by events such as hot conditions 
and getting water in his ears.  He claimed to have received 
emergency room treatment, but only described Dr. Gonzalez and 
VA as his providers of treatment.  His sinus condition 
interrupted his breathing and caused headaches, but was not 
as strong as in service and the immediate decades thereafter.  

In February 2004, the veteran underwent another VA ENT 
examination.  At that time, he reported nasal watery 
discharge and recurring nasal stuffiness of four years 
duration.  His breathing was only interfered when nasal 
congestion was present.  He denied purulent discharge, 
symptoms of dyspnea or speech impairment.  He described his 
allergic attacks as recurrent sneezing episodes.  On physical 
examination, he had bluish turbinates with watery discharge 
but no nasal obstruction.  There was no evidence of 
tenderness, purulent discharge or crusting of the sinuses.  A 
sinus x-ray examination was interpreted as normal.  He was 
given a diagnosis of allergic rhinitis with normal sinus x-
ray examination with a notation that the disease primarily 
involved or originated from the nose.

VA ear disease examination in February 2004 included the 
veteran's report of recurrent right ear discharge for years.  
On physical examination, there was no deformity of the 
auricle nor edema, scaling or discharge of the external 
canal.  His tympanic membrane and tympanum examination were 
negative.  There was no evidence of discharge or 
cholesteatoma of the mastoids.  There was no evidence of 
active ear disease, to include no evidence of infections of 
the middle or inner ear.  There were no aural polyps, 
suppuration or effusion present.

III.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2003).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

A.  Otitis media of the right ear

The RO has rated the veteran's service connected otitis media 
of the right ear as noncompensable under 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  A compensable 10 percent rating for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) is warranted during 
suppuration, or with aural polyps.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2003).  Other symptoms such as hearing 
impairment, labyrinthitis, facial nerve paralysis or bone 
loss of skull are rated separately, if present.  38 C.F.R. § 
4.87, Diagnostic Code 6200, NOTE (2003).  In every instance 
where the Ratings Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).

The veteran has testified to episodes of right ear 
suppuration which, by self-treatment, are resolved by the 
time he has the opportunity to visit his physician.  He 
testified that the frequency of these episodes occurred 
"once in a while."  His VA clinic records only show two 
instances of treatment for otitis externa in 1996 and 1998 
which is prior to the appeal period.  VA examinations in 
December 1999, August 2002 and February 2004 were negative 
for evidence of suppuration, aural polyps or any other signs 
indicative of infection of the inner, middle or outer ear.  

The only evidence supportive of the veteran's claim consists 
of the testimony and statements of the veteran himself.  The 
Board accepts the veteran as competent to testify to symptoms 
such as suppuration and skin changes.  Even accepting his 
statements and testimony with respect to the severity of his 
disability, he does not describe a chronic suppurative 
process which would entitle him to a compensable rating for 
otitis media.  He is not deemed competent to diagnosis 
himself with aural polyps or an actual diagnosis of an ear 
infection.  38 C.F.R. § 3.159(a) (2003).  In any event, there 
is no competent evidence of record to support a finding that 
the veteran manifests a chronic suppurative process of the 
right ear and/or aural polyps.  

To the extent the Board may consider the diagnosis of otitis 
media as part and parcel of service connected disability, the 
Board notes that there is neither documentation of treatment 
for such disability during the appeal period nor evidence of 
such disability on VA examinations in December 1999, August 
2002 and February 2004.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6210 (2003) (a 10 percent evaluation is also warranted 
for chronic otitis externa with swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment).

Accordingly, the Board finds by the preponderance of the 
evidence that the veteran's service connected otitis media is 
manifested by infrequent and transient episodes of 
suppurative process absent evidence of aural polyps.  The 
criteria for a compensable rating, therefore, have not been 
met.  There is no reasonable doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b)(West 
2002).

B. Allergic Rhinitis

The severity of a disease of the nose and throat is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. 4.97.  A compensable, 10 percent rating for 
allergic rhinitis is warranted with a greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522, Note (2003).  A 30 percent rating is warranted with 
evidence of polyps.  Id.

The veteran reports episodes of allergic rhinitis manifested 
by morning stuffiness with interference of his breathing and 
sneezing episodes.  He has not provided any lay evidence of 
complete obstruction of breathing on one side or a 50 percent 
obstruction on both sides.  VA examinations during the appeal 
period have documented hypertrophic turbinates, but no 
obstruction of breathing in either nasal passage.  The 
private and VA clinic records during the appeal period also 
do not record any significant findings.  The Board finds, by 
a preponderance of the evidence, that the veteran's service 
connected allergic rhinitis is manifested by early morning 
stuffiness, some interference with breathing and sneezing 
episodes with objective evidence of hypertrophic turbinates, 
but no obstruction of breathing in either nasal passage 
exceeding 50 percent nor evidence of polyps.  Accordingly, 
the veteran's allergic rhinitis symptoms do not meet the 
criteria for a compensable rating under Diagnostic Code 6522.  
There is no reasonable doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b)(West 2002).

C.  Extraschedular consideration

Finally, the Board does not find that the veteran's service 
connected allergic rhinitis and/or otitis media, whether 
considered singly or combined, presents such an unusual or 
exceptional disability picture as to require referral of the 
claim by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In this respect, 38 C.F.R. § 
3.321(b)(1) provides that an extraschedular evaluation may be 
assigned for an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  
In this case, the veteran has not been frequently 
hospitalized for these disabilities nor is there evidence of 
interference with any work activity.  As such, the Board 
finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


ORDER

An increased (compensable) rating for otitis media is denied.

An increased (compensable) rating for allergic rhinitis is 
denied.


REMAND

On December 6, 2002, the Veterans Benefits Act of 2002, 
Public Law 107-330 (the Act), was enacted and Section 103 of 
the Act altered the level at which compensation is payable to 
a veteran with bilateral hearing impairment when hearing loss 
in one ear is service connected and hearing loss in the other 
ear is not.  Prior to the Act, a veteran was required to 
manifest "total deafness" in both ears before VA would 
disregard the distinction between service connected and non-
service connected hearing loss disability for compensation 
purposes.  The Act eliminated the "total deafness" rule and 
authorized VA in certain circumstances to factor in non-
service connected hearing loss disability when determining 
the level of compensation for service connected hearing loss.  

VA has amended the provisions of 38 C.F.R. § 3.383(a)(3) to 
allow for compensation with hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of § 3.385 in the other ear.  69 Fed. Reg. 48148 
(Aug. 9, 2004).  The RO has not considered the change in law, 
and must do so prior to any further consideration of the 
claim by the Board.  Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should provide the veteran notice 
of the changes in law in evaluating bilateral 
hearing loss disability when hearing loss in 
one ear is service connected and hearing loss 
in the other ear is not service connected.  69 
Fed. Reg. 48148 (Aug. 9, 2004) (to be codified 
at 38 C.F.R. § 3.383(a)(3)).  The RO should 
also request the veteran to identify all 
information and/or evidence he deems pertinent 
to his claim on appeal.

2.  The RO should obtain the veteran's VA 
clinic records since July 2001.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C. § 5103A and 
38 C.F.R. § 3.159 are fully complied with and 
satisfied.

4.  Thereafter, the RO should readjudicate the 
claim of entitlement to an increased 
(compensable) rating for conductive deafness 
in the right ear with consideration of the 
changes in law pursuant to 69 Fed. Reg. 48148 
(Aug. 9, 2004).  If the benefit on appeal 
remains denied, the RO should furnish the 
veteran and his accredited representative a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



